DETAILED ACTION
This office action is in response to applicant’s amendments filed on 10/14/2021.
Currently claims 1-5, 7-13 and 15-22 are pending in the application.

EXAMINER’S AMENDMENT
Independent claims 1 and 12 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 03/18/2021, is hereby withdrawn and claims 8-9 and 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 8-9 and 15-20 require all the limitations of an allowable claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
In light of applicant’s amendments filed on 10/14/2021 and associated persuasive arguments,
Claims 1-5, 7-13 and 15-22 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2016/0218236 A1 to Dhulla teaches, a diode device (avalanche photodiode; Fig. 1A; [0022]) comprising: a semiconductor substrate (14C; Fig. 1A; [0025]; i.e. third semiconductor region which is also the substrate); 
a first semiconductor region (22; Fig. 1A; [0027]; i.e. deep N-well region) formed within the semiconductor substrate (14C), 

    PNG
    media_image1.png
    360
    743
    media_image1.png
    Greyscale

an epitaxial region (23; Fig. 1A; [0027]; i.e. N-doped region) of the first conductivity type (n-type), a first part (central portion) of the epitaxial region (23) formed over the first semiconductor region (22); and 

Furthermore, US Patent Pub # US 2013/0040417 A1 to Janesick teaches, the semiconductor substrate (n-substrate; Fig. 5) of a first conductivity type (n-type) (Fig. 5; [0071] – [0072]; n-substrate is shown in Fig. 5 and substrate bias contact 52’ is provided on top to bias the substrate);

    PNG
    media_image2.png
    372
    563
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2015/0200247 A1 to Schmidt teaches, wherein the first semiconductor region (2; Fig. 1; [0037]; i.e. field stop layer) comprises a chalcogen (Fig. 1; [0037]);

    PNG
    media_image3.png
    649
    572
    media_image3.png
    Greyscale

Furthermore, US Patent Pub # US 2019/0312070 A1 to Piemonte teaches, an isolation region (120; Fig. 1; [0041], [0052]; i.e. trenches made of similar material as the dielectric layer 116) formed within the substrate (112 and 108 combined), arranged adjacent to each of the epitaxial region (108) and the first semiconductor region (112) (Fig. 1; [0041], [0052]); and 

    PNG
    media_image4.png
    549
    609
    media_image4.png
    Greyscale

However, neither Dhulla nor any cited prior art, appear to explicitly disclose, in context, an isolation region formed within the substrate, a first side of the isolation region arranged adjacent to each of the second semiconductor region, the first part of the epitaxial region, and the first semiconductor region, and a well region of the first conductivity type, formed within a second part of the epitaxial region and adjacent to a second side of the isolation region, the second side of the isolation region being opposite to the first side of the isolation region.
Specifically, the aforementioned ‘an isolation region formed within the substrate, a first side of the isolation region arranged adjacent to each of the second semiconductor region, the first part of the epitaxial region, and the first semiconductor region, and a well region of the first conductivity type, formed within a second part of the epitaxial region and adjacent to a second side of the isolation region, the second side of the isolation region being opposite to the first side of the isolation region,’ is material to the inventive concept of the application at hand to achieve a low dark count rate by keeping the generation region isolated from direct contact with the avalanche region with a very effective isolation technique, thus improving the overall device performance.


Amended independent claim 12 is allowable because the closest prior art US Patent Pub # US 2016/0218236 A1 to Dhulla teaches, a method of forming a diode device (avalanche photodiode; Fig. 1A; [0022]), the method comprising: 
providing a first semiconductor region (22; Fig. 1A; [0027]; i.e. deep N-well region) within a semiconductor substrate (14C; Fig. 1A; [0025]; i.e. third semiconductor region which is also the substrate); 

    PNG
    media_image1.png
    360
    743
    media_image1.png
    Greyscale

forming an epitaxial region (23; Fig. 1A; [0027]; i.e. N-doped region) of the first conductivity type (n-type), including a first part of the epitaxial region (23) over the first semiconductor region (22); and 
forming a second semiconductor region (14A; Fig. 1A; [0028]; i.e. first semiconductor region) of a second conductivity type (p-type) different from the first conductivity type (n-type), over the first part of the epitaxial region (23).  
Furthermore, US Patent Pub # US 2013/0040417 A1 to Janesick teaches, the semiconductor substrate (n-substrate; Fig. 5) of a first conductivity type (n-

    PNG
    media_image2.png
    372
    563
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2015/0200247 A1 to Schmidt teaches, doping the first semiconductor region (2; Fig. 1; [0037]; i.e. field stop layer) with a chalcogen (Fig. 1; [0037]);

    PNG
    media_image3.png
    649
    572
    media_image3.png
    Greyscale

Furthermore, US Patent Pub # US 2019/0312070 A1 to Piemonte teaches, forming an isolation region (120; Fig. 1; [0041], [0052]; i.e. trenches made of similar material as the dielectric layer 116) adjacent to each of the epitaxial region (112) and the first semiconductor region (108) (Fig. 1; [0041], [0052]); and 

    PNG
    media_image4.png
    549
    609
    media_image4.png
    Greyscale

However, neither Dhulla nor any cited prior art, appear to explicitly disclose, in context, forming an isolation region, a first side of the isolation region adjacent to each of the second semiconductor region, the first part of the epitaxial region, and the first semiconductor region, and forming a well region of the first conductivity type, within a second part of the epitaxial region and adjacent to a second side of the isolation region, the second side of the isolation region being opposite to the first side of the isolation region.
forming an isolation region, a first side of the isolation region adjacent to each of the second semiconductor region, the first part of the epitaxial region, and the first semiconductor region, and forming a well region of the first conductivity type, within a second part of the epitaxial region and adjacent to a second side of the isolation region, the second side of the isolation region being opposite to the first side of the isolation region,’ is material to the inventive concept of the application at hand to achieve a low dark count rate by keeping the generation region isolated from direct contact with the avalanche region with a very effective isolation technique, thus improving the overall device performance.

Dependent claims 2-5, 7-11, 13 and 15-22 depend, directly or indirectly, on allowable independent claims 1 and 12, respectively. Therefore, claims 2-5, 7-11, 13 and 15-22 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


01/01/2022
/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812